




TRANSITION AND SEPARATION AGREEMENT


This Transition and Separation Agreement (“Agreement”) is entered into the 12th
day of December, 2013 (“Effective Date”) by and between Suellyn P. Tornay
(“Employee”) and Global Payments Inc. (the “Company”).
        
In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, Company and Employee agree
as follows:


1.    Pre-Separation Arrangements. Employee’s employment with the Company and
all of its parents, affiliates, and subsidiaries shall end as of May 30, 2014
(the “Separation Date”) and she shall have no further rights to any benefits of
employment (except as provided in this Agreement) thereafter. Employee shall not
be an executive officer of the Company as of November 20, 2013; however,
Employee shall remain an employee of the Company through the Separation Date.
Until the Separation Date, Employee shall have the duties and responsibilities
as shall be assigned to her and designated by the Chief Executive Officer or his
designee, and shall render her services to the Company in conformity with
professional standards, in a prudent and workmanlike manner. Employee agrees to
devote reasonable time, attention, skill and efforts exclusively to the faithful
performance of her duties hereunder and comply with all Company policies and
codes (including but not limited to the Company’s trading policy which requires
all employees to comply with the Company’s then current trading policy and
applicable law). The Company shall have the right to relieve Employee of some or
all of her duties at any time and such relief of duties shall not be deemed to
be a breach of this Agreement or any other obligation of the Company, provided
that Company continues to compensate Employee and provide all payments and
benefits as described in this Agreement.


Company and Employee agree that the current employment agreement between
Employee and Global Payments Inc. which is dated June 1, 2001, as amended in
writing effective January 1, 2009 (the “Employment Agreement”) is hereby
terminated as of the Effective Date and replaced with this Agreement as of that
date except that (i) the restrictive covenants contained in Section 13 of the
Employment Agreement shall survive termination of the Employment Agreement
through the Restricted Period (as defined in § 13(b) the Employment Agreement),
as hereinafter amended, and (ii) in the event of a Change in Control (as defined
in § 6 of the Employment Agreement) on or prior to the Separation Date, Section
10 of the Employment Agreement shall survive termination of the Employment
Agreement.


From the Effective Date through the Separation Date, the Company will pay
Employee a base salary in the amount of U.S. $387,000 per year (“Base Salary”),
less normal withholdings, payable in equal bi-weekly or other installments as
are customary under the Company’s payroll practices from time to time. Employee
and Employee’s family shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) as then-currently in effect. Employee
shall be entitled to participate in savings plans, practices, policies, and
programs applicable generally to employees of the Company, including, without
limitation, the financial advisory services for executives of the Company and
the deferred compensation program for eligible management employees. Employee
shall be entitled to receive prompt reimbursement for all reasonable business
expenses incurred by Employee prior to the Separation Date in accordance with
the policies, practices and procedures of the Company. Any such expense
reimbursement will be conducted in a manner intended to comply with Section 409A
of the Code, which shall include implementing the following limitations with
respect to reimbursements: (i) the amount of such expenses eligible for
reimbursement in any calendar year shall not affect the expenses eligible for
reimbursement in




--------------------------------------------------------------------------------




another calendar year, (ii) no such reimbursement may be exchanged or liquidated
for another payment or benefit, (iii) any reimbursements of such expenses shall
be made as soon as practicable under the circumstances but in any event no later
than the end of the calendar year following the calendar in which the related
expenses were incurred, and (iv) the Company’s obligation to make reimbursements
or to provide in-kind benefits that constitute deferred compensation under
Section 409A of the Code shall not extend beyond Employee’s lifetime or, if
later, November 20, 2033.


2.    Post-Separation Arrangements. In consideration of the promises contained
in this Agreement, and, with respect to the payments and benefits described in
clauses (ii) through (xi) below, in consideration of Employee’s release as set
forth herein, and only if within five (5) days after the Separation Date,
Employee has executed (and not revoked) a release containing the language in
Sections 4 and 5 of this Agreement, the Company agrees to the following:


(i)     The Company shall pay to Employee in a lump sum in cash, within 30 days
after the Separation Date, (a) the sum of Employee’s Base Salary (less normal
withholdings) from the Effective Date through May 30, 2014 to the extent not
theretofore paid, and (b) any accrued banked vacation pay to the extent not
theretofore paid to Employee; and


(ii)    On the first day of the seventh month after the Separation Date (the
“Six-Month Pay Date”), the Company shall pay Employee a lump sum payment equal
to $193,500.00, less normal withholdings; provided, however, that the Company
shall have no obligation to make such payment if Employee has violated any of
the Restrictive Covenants set forth in the Employment Agreement as hereinafter
modified and failed to remedy such violation to the reasonable satisfaction of
the Company’s Chief Executive Officer within ten (10) days notice of such
violation; and


(iii)    Thereafter, for eighteen (18) additional months following the Six-Month
Pay Date, the Company will continue to pay Employee an amount equal to her
$14,884.62 bi-weekly Base Salary (a maximum aggregate amount of $580,500 for
such 18-month period) less normal withholdings, payable in installments as are
customary under the Company’s payroll practices from time to time; provided,
however that the Company’s obligation to make or continue such payments shall
cease if Employee violates any of the Restrictive Covenants set forth in the
Employment Agreement as hereinafter modified and fails to remedy such violation
to the reasonable satisfaction of the Company’s Chief Executive Officer within
ten (10) days notice of such violation; and
 
(iv)     Employee shall have the right to elect continuation of health care
coverage under the Company’s group health plan in accordance with “COBRA,” and
the Company shall, for the twenty-four (24) month period immediately following
the Separation Date, pay directly all premiums for such COBRA coverage for
Employee and her covered dependents, provided, however, that the obligation of
the Company to pay the cost for such COBRA coverage shall terminate upon
Employee’s obtaining other employment to the extent that such health care
coverage is provided by the new employer; and


(v)    For a period of twenty-four (24) months immediately following the
Termination Date, the Company shall continue Employee’s Company-provided basic
life insurance, disability benefits and long term disability insurance at least
equal to those which would have been provided had Employee remained employed
with Company in accordance with the Company’s group plans and the Company shall
pay all premiums for such coverage for Employee, provided, however, that the
Employee shall provide all reasonable information and undergo necessary medical
tests for the Company to obtain long-term disability insurance on her behalf
and, further, the obligation of the Company to provide the coverage referenced
in this section (v) shall terminate upon Employee’s obtaining other employment
to the extent that such disability benefits or life insurance coverage is
provided by the new employer; and




--------------------------------------------------------------------------------






(vi)    The Company shall pay to Employee, on the later of the Six-Month Pay
Date or the normal payment date for the fiscal 2014 bonus payments, the amount
of her fiscal year 2014 bonus in the amount of $232,200, less applicable
withholdings, plus an additional lump sum payment in the amount of $464,400,
less applicable withholdings; and


(vii)    All time-based restricted stock awards grants of restricted stock of
the Company held by Employee as of the date hereof and set forth on the
Outstanding Awards Schedule attached as Exhibit A hereto (the “Awards Schedule”)
will become immediately vested as of the Separation Date; and


(viii)     As for any other performance-based restricted stock incentive awards
held by Employee as of the date hereof and set forth on the Awards Schedule, the
Company shall, on the Separation Date, transfer to Employee fully vested shares
of Company common stock equal to the number of shares that would have been
awarded assuming the performance goals had been reached at target levels; and


(ix)     All of Employee’s options to acquire Common Stock of the Company
(“Options”) that were granted prior to the date hereof, that would have become
vested (by lapse of time) within the twenty-four (24) month period following the
Separation Date had Employee remained employed during such period, and are set
forth on the Awards Schedule will become immediately vested as of the Separation
Date; and


(x)    All of Employee’s vested but unexercised Options as of the Separation
Date set forth on the Awards Schedule (including those with accelerated vesting
pursuant to Section 2(ix) above) shall remain exercisable through the earlier of
(A) the original expiration date of the Option, (B) the 18-month anniversary
date of the Separation Date, or (C) the date that is the 10th anniversary of the
original date of grant of the Option; and


(xi)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Employee any other amounts or benefits required to be paid or
provided or which Employee is eligible to receive otherwise than under this
Agreement under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).


Each payment of post-separation benefits under this Section 2, including,
without limitation, each installment payment and each payment or reimbursement
of premiums for continued medical insurance coverage, shall be considered a
separate payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Section 409A of the Code.


3.    Restrictive Covenants. Employee hereby acknowledges, accepts and reaffirms
the restrictive covenants set forth in paragraph 13 of the aforementioned
Employment Agreement, except that the “Restricted Period” with respect to the
clause entitled “Noncompetition with the Company” (paragraph 13(c)(iv) the
Employment Agreement) shall be modified to extend for period of fifteen (15)
months immediately after the Separation Date. Employee hereby agrees to abide by
all such restrictive covenants (as amended herein) except to the extent that
such restrictive covenants restrict the right of Employee to practice law after
the termination of Employee’s employment. The Company hereby acknowledges and
agrees that the restrictive covenants are not intended to, and therefore do not,
restrict Employee’s ability to practice law and shall not be construed as doing
so. The terms of the restrictive covenants referenced above are incorporated
herein by reference.


4.     Release. Employee, for herself, her successors, assigns, attorneys, and
all those entitled to assert her rights, now and forever hereby releases and
discharges the Company and its respective officers,




--------------------------------------------------------------------------------




directors, stockholders, trustees, employees, agents, parent corporations,
subsidiaries, affiliates, estates, successors, assigns and attorneys (“the
Released Parties”), from any and all claims, actions, causes of action, sums of
money due, suits, debts, liens, covenants, contracts, obligations (including
those under the Employment Agreement), costs, expenses, damages, judgments,
agreements, promises, demands, claims for attorney’s fees and costs, or
liabilities whatsoever, in law or in equity, which Employee ever had or now has
against the Released Parties arising by reason of or in any way connected with
any employment relationship which existed between the Company or any of its
parents, subsidiaries, affiliates, or predecessors, and Employee. It is
understood and agreed that this Release is intended to cover all actions, causes
of action, claims or demands for any damage, loss or injury, which may be traced
either directly or indirectly to the aforesaid employment relationship, or the
termination of that relationship, that Employee has, had or purports to have,
from the beginning of time to the date of this Release, whether known or
unknown, that now exists, no matter how remotely they may be related to the
aforesaid employment relationship including but not limited to claims for
employment discrimination under federal or state law; claims arising under Title
VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory or common law
wrongful discharge, including any claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for wages, bonuses or vacation pay; claims for
benefits, including any claims arising under the Employee Retirement Income
Security Act, 29 U.S.C. § 1001, et seq. and provided, however, that nothing
herein shall release the Company from (i) performance of the payments, benefits,
and promises made herein; (ii) any indemnification obligations to Employee under
the Company’s bylaws, certificate of incorporation, Georgia law or otherwise;
(iii) obligations with respect to insurance coverage under any directors’ and
officers’ liability insurance policies; (iv) any rights that Employee may have
as a stockholder of the Company; or (iv) any vested interest in any pension plan
or other benefit or deferred compensation plan.


Employee also agrees that, within five (5) days of the Separation Date, she will
execute a release containing the language set forth in this Section 4 and
Section 5 below.


5.     RELEASE OF CLAIMS UNDER AGE DISCRIMINATION IN EMPLOYMENT ACT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EMPLOYEE AGREES THAT BY EXECUTING THIS
RELEASE, SHE HAS RELEASED AND WAIVED ANY AND ALL CLAIMS SHE HAS OR MAY HAVE AS
OF THE DATE OF THIS RELEASE FOR AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT, 29 U.S.C. § 621, ET SEQ. IT IS UNDERSTOOD THAT EMPLOYEE IS
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; THAT SHE
HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY REGARDING THIS RELEASE; THAT
SHE MAY, BEFORE EXECUTING THIS RELEASE, CONSIDER THIS RELEASE FOR A PERIOD OF
TWENTY-ONE (21) CALENDAR DAYS; AND THAT THE CONSIDERATION SHE RECEIVES FOR THIS
RELEASE IS IN ADDITION TO AMOUNTS TO WHICH SHE WAS ALREADY ENTITLED. IT IS
FURTHER UNDERSTOOD THAT THIS RELEASE IS NOT EFFECTIVE UNTIL SEVEN (7) CALENDAR
DAYS AFTER THE EXECUTION OF THIS RELEASE AND THAT EMPLOYEE MAY REVOKE THIS
RELEASE WITHIN SEVEN (7) CALENDAR DAYS FROM THE DATE OF EXECUTION HEREOF.


Employee agrees that she has carefully read this Release and is signing it
voluntarily. Employee acknowledges that she has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Employee is
signing this Release prior to the expiration of such 21-day period, Employee is
waiving her right to review the Release for such full 21-day period prior to
signing it. Employee has the right to revoke this release within seven (7) days
following the date of its execution by her. However, if Employee revokes




--------------------------------------------------------------------------------




this Release within such seven (7) day period, no severance benefit will be
payable to her under this Agreement or the Employment Agreement and she shall
return to the Company any such payment received prior to that date.


EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EMPLOYEE ACKNOWLEDGES THAT SHE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HER CHOOSING
CONCERNING HER EXECUTION OF THIS RELEASE AND THAT SHE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.


6.     Employee Cooperation. Employee agrees that after the execution of this
Agreement, in consideration of the above-described payments, she will reasonably
cooperate with Company to effect the transition of her responsibilities as
required by Company. Employee further agrees, in consideration of the
above-described payments and benefits, that after the execution of this
Agreement, she will reasonably cooperate with and assist Company by providing
information relevant to matters as to which she gained knowledge while employed
by Company and/or its predecessors and that, upon reasonable notice from
Company, she will meet with Company's attorneys and other representatives,
appear at hearings, depositions, trials and other proceedings relating to such
matters. Company shall reimburse Employee for all reasonable and necessary
out-of-pocket expenses necessitated by her cooperation hereunder.


7.     Death or Disability of the Employee. In the event of Employee’s death or
disability after the Effective Date of this Agreement, Employee or her estate
(as applicable) shall be entitled to receive all of the payments and benefits
under this Agreement at the time as they would have otherwise been payable to
Employee under this Agreement. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s legal representatives.


8.     Return of Materials. On or before the Separation Date, Employee shall
return to the Company all Company documents (and all copies thereof) and other
Company property in Employee’s possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, all product specifications,
product supply information, vendor information, merchant information, ISO
information, business planning or strategy information, information about
Company employees, contracts, board materials, legal information and
documentation, customer identity information, product development information,
tangible property (including, but not limited to, computers, intellectual
property, credit cards, entry cards, identification badges and keys; and, any
materials of any kind which contain or embody trade secrets or confidential
information of Company (and all reproductions thereof). Employee shall not
retain or provide to anyone else any copies, summaries, abstracts, descriptions,
compilations or other representations of such information or things or their
contents. Company may withhold payment of any amounts due under this Agreement
subject to the return of all such information and property.


9.    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place.
    
10.    Choice of Law/Venue. The parties agree that the law of the State of
Georgia shall govern the interpretation of this Agreement. The parties further
agree that any legal action regarding this Agreement




--------------------------------------------------------------------------------




or its provisions shall be brought in a court of competent jurisdiction in or
including Fulton County, Georgia, and both parties consent to the jurisdiction
of such courts and waive any objections to such jurisdiction.


11.     Costs of Enforcement. In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein, Employee shall be
entitled to be paid any and all costs and expenses incurred by her in enforcing
or establishing her rights thereunder, including, without limitation, reasonable
attorneys’ fees, whether suit be brought or not, and whether or not incurred in
trial, bankruptcy or appellate proceedings, but only if Employee is successful
on at least one material issue raised in the enforcement proceeding.


12.    Entire Agreement. This constitutes the entire agreement of the parties
with respect to the subject matter hereof. Any modification to this Agreement
shall be effective only if in writing signed by both parties hereto.


WHEREFORE, the foregoing Agreement having been read and fully understood, the
parties hereto hereby enter into this Agreement on the date indicated above.
    
 
 /s/ Suellyn P. Tornay
 
SUELLYN P. TORNAY
 
Date: 12/12/2013
 
 
 
GLOBAL PAYMENTS INC.
 
 
 
By:  /s/ David E. Mangum    
 
Name: David E. Mangum
 
Title: Senior EVP & Chief Financial Officer
 
Date: 12/12/2013



                        
























--------------------------------------------------------------------------------






Exhibit A




Restricted Stock:


Time-based restricted stock awards


Award number
Award Date
Number of shares to be fully vested on May 30, 2014
6410
7/29/2010
2890
6638
7/26/2011
5466
7329
7/30/2012
6453







Performance-based restricted stock awards


Award number
Award Date
Number of shares to be fully vested on May 30, 2014
6632
7/26/2011
3448
7298
7/30/2012
3817
7923
7/26/2013
5776
7338
7/26/2013
8664





Stock Options:


Award number
Award Date
Number of shares to be fully vested on May 30, 2014
5627
7/29/2010
2298





Stock Option grants subject to exercise period set forth in Section 2(x) of the
Agreement:


Award Number
Award Date
Number of shares vested or to become vested
00002090
6/2/2006
12000
00003979
7/31/2007
6648
00004530
7/31/2008
6492
00005112
7/29/2009
8150
5627
7/29/2010
9192

  




